Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
Claim 3 and 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3 and 9, the boundary inner region is defined as the region position inward in the tire lateral direction of a boundary position in the intermediate land area. However, it is unclear if positioned inward is referring to the mounting of the tire, therefore the region would extend all the way to the outermost tread edge, or if it is referring to inner relative to the tire center line. Based off paragraph 37 in the instant specification, the claim will be interpreted as positioned inward being relative to the tire center line. 
Claims 10-14 are also indefinite for depending on an indefinite base in claim 9 and failing to cure the deficiencies of said claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (JP 2007-022361 A; with English Machine Translation) in view of Shima (US 2016/0023516 A1).
Regarding claim 1, Yoshida teaches a pneumatic tire (Para. [0016]) comprising a tread portion (Fig. 1, Ref. Num. 1) comprising an intermediate land portion (Fig. 1, Ref. Num. 4; second block row from the left) being delimited by two circumferential grooves (Fig. 1, Ref. Num. 2; second and third left most circumferential grooves), the intermediate land portion being positioned on one side in the tire lateral direction across a tire center line as a boundary (not shown but would be present in the center land area) and a side land portion (Fig. 1, Ref. Num. 4; leftmost block row) adjoining an outer circumferential main groove of the two circumferential main grooves, the side land portion being provided outside the outer circumferential main groove in the tire lateral direction, and including a ground contact edge of the pneumatic tire within a region thereof. The ground contact edge is not shown; however, it is common in tire treads to have the ground contact edge be located in the outermost land portion therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for to have the ground contact edge of Yoshida to be located in the outermost land portion. 
The tread portion is also formed with a plurality of sipes (Fig. 1, Ref. Num. 5) that are formed in all of the land areas. The plurality of sipes comprise first sipes (Fig. 2, Ref. Num. 6), that can be extended to the end of the block so that both sides open to main grooves (Para. [0026]), having a shape extending linearly in a depth direction and second sipes (Fig. 1, Ref. Num. 7, 7’) that extending in a bent manner in the depth direction. The plurality of sipes are composite sipes formed by one of the first and one of the second sipes (Fig. 2, Ref. Num. 6, 7, 7’) and the plurality of sipes are only including the sipes where the second sipe is oriented to the outside of the tire and open to the outer circumferential groove. However, Yoshida does not include swelling land portions.
	In an analogous art, Shima teaches a pneumatic tire (Para. [0027]) where intermediate (Fig. 1, Ref. Num. 62, 64) and side land areas (Fig. 1, Ref. Num. 61, 65) protrude outward (Fig. 5A, Ref. Num. h1; Fig. 5B, Ref. Num. h2; Fig. 5C, Ref. Num. h4; Fig. 5D, Ref. Num. h5) from the base profile line (Fig. 5A, Ref. Num. L1; Fig. 5B, Ref. Num. L2; Fig. 5C, Ref. Num. L4; Fig. 5D, Ref. Num. L5) of the tire.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Yoshida with Shima in order to form the intermediate and side land portions as swelling land portions. This modification will maintain irregular wear resistance (Shima; Para. [0048]). When this modification is applied, the intermediate and side land portions of Yoshida will be swelling land portions.
	Regarding claim 2, Yoshida teaches that the lengths of the composite sipes are 100% of a length of the block as they are opened to both main grooves (Para. [0026]) which is also the length of the contact region. Yoshida also teaches that the length of the second portion of the sipe is 20% to 35% (Para. [0023]) of the width of the land portion which is also the length of the sipe.
Regarding claims 3 and 9, Yoshida in view of Shima teaches an intermediate land portion that is a swelling land portion and a boundary inner region that extends from the connecting positions of the combined sipes in the intermediate land area to the tire center line. Since all the block portions are the same width (Fig. 1), that value will be labeled W. As the side region is 20% to 35% (Para. [0023]) of the width of the block, the distance in the intermediate land area from the connecting portion to the block edge, will be 0.65W to 0.8W, all of which is first sipes. For the center land area, the second sipes will have a length of 0.2W to 0.35W and the first sipes will have a length of 0.15W to 0.3W. With the total length of sipes being between 1.15W and 1.3W, the percent of the total length of sipes that are first sipes is between 69.6% and 84.6% of the total length of all sipes within the boundary inner region. Yoshida does not expressly disclose a value of greater than 70%; however, it would have been obvious to a person of ordinary skill in the art to configure the percent of the total length of all sipes within the boundary inner region which are first sipes within the claimed range since Yoshida discloses the percent of the total length of all sipes within the boundary inner region which are first sipes as between 69.6% and 84.6%, said range overlapping the claimed range.
Regarding claims 4 and 10, Yoshida in view of Shima teaches that the swelling land portion includes the intermediate land portion (Yoshida; Fig. 1, Ref. Num. 4; second block row from the left) and that the composite sipes are opened to the two circumferential main grooves (Para. [0026]). As defined in claim 1, the plurality of sipes are only including the sipes where the second sipe is located on the outermost side of the sipe, which would mean that the first sipe is located on the inner side and open to the inner circumferential main groove.
Regarding claims 5 and 11, Yoshida teaches that the sipes can be formed in a zig-zag manner (Fig. 4a) which will include a protrusion end (See Recreated Fig. 4a below). The connecting position (See Recreated Fig. 4 below) will be located outward of the protrusion end. 

    PNG
    media_image1.png
    437
    340
    media_image1.png
    Greyscale

	Regarding claims 6 and 12, Yoshida in view of Shima teaches that the swelling land portions include a side land portion (Shima; Fig. 1, Ref. Num. 11) and since the first sipes are provided on the inner part of the land area, they will be provided in the region that is inside of the ground contact edge.
	Regarding claims 7 and 13, Yoshida in view of Shima teaches that the swelling land portion comprises the side land portion (Shima; Fig. 1, Ref. Num. 11) and that the composite sipes cross the tire center line (Yoshida; Fig. 1, the sipes are located in the center land area) which would mean that the center land portion has a region provided with first sipes. Yoshida in view of Shima also teaches that there is a center land portion (Yoshida; Fig.1, center land portion; Shima; Fig. 1, Ref. Num. 63) and that the swelling land portion comprises the intermediate land portion (Shima; Fig. 1, Ref. Num. 62, 64) and the side land portion (Shima; Fig. 1, Ref. Num. 61, 65); however, the center land portion has the same profile as the base profile line (Shima; Fig. 1. Ref. Num. 63).
	Regarding claims 8 and 14, Yoshida teaches that he second sipes meander in a wave-like shape (Fig. 4a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        


/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749